Title: To Thomas Jefferson from Joshua Fry, 9 October 1803
From: Fry, Joshua
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Danville 9h. Octbr. 1803
          
          Mr. Benjamin Shackleford has been my neighbour for the last twelve or fifteen months, during which period his sobriety & general exemplary deportment have procured him my esteem & regard. I consider him as a young man of decent aquirements (bred to the law) respectable understanding & sound political sentiments. I presume to recommend or sollicit public appointments for no one, with a few to which I immagine this gentleman is forwarding testemonials of his character to the Executive, but what I have said in his favr. I consider as an act of justice which I could not properly withhold, but which had I been acquainted with the secretary of state should have been addressed to him—Having trespassed thus far on your time permit me to add my sincere felicetations on the complete success of your late well timed & judicious negotiations, & as a citizen of the western country my cordial thanks for your particular attention to our interest—You have long merited & uniformly possessed for your private happiness & welfare the best wishes of your friend & respectful Srvt.
          
            
              Joshua Fry
            
          
        